DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-9, 11-12, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pagel (US 6,722,142) in view of Shin (US 2014/0035850) and Graziano (US 2010/0170289).
	As to claim 1, Pagel teaches a refrigerator 10 comprising:	
	a main body defining a storage compartment divided into a plurality of storage sections 20-21 (Fig. 2); and
	a door 12 coupled to the main body 10 and configured to open and close the storage compartment, the door comprising a door panel 13 configured to switch between a first state and a second state different from the first state (col. 5, lines 20-29; claims 15-16; note that the transparency state of the panel 13 can be switched in response to a user presence); 
	wherein the door panel 13 is configured to switch transparency states in response to a control input (col. 5 lines, 25-29; claims 15-16).
	Pagel does not explicitly teach that the panel 13 is configured such that, based on being in the second state and in response to a second input by a user, display information about food stored in the sections 20-21 is displayed. However Shin teaches displaying information, when a refrigerator door panel is in a transparent state, about food stored therein (Fig. 10). Furthermore, Graziano teaches displaying such information in response to a user input (paragraphs 29 and 33). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify the panel 13 of Pagel to be configured in the manner as claimed and taught by Shin and Graziano because it would result in an intuitive display control for the user by providing touch responsive acquisition of desired food information.
	As to claims 2-3, Pagel, as modified, includes the first state being an opaque state and the second state being a transparent state (Shin, Figs. 9A-B).
	As to claims 4 and 9, Pagel teaches that control unit 33 is configured to detect with a switch 32 that the door 12 is closed after being opened, and to control the transparency of the panel 13 via the panel control receiver 16 based on the detection of the door switch (col. 7, lines 34-40). Therefore the panel 13 is configured in a manner so as to use the door being opened and closed as the first input in the manner as claimed.
	As to claim 5, Pagel, as modified, teaches the second input being generated based on the user touching an area of the door panel 13 (Graziano, paragraph 29).
	As to claim 6, Pagel, as modified, teaches displaying the information about the food on an area of the door panel 13 that is touched by the user (Graziano, paragraph 29).
	As to claim 8, Pagel, as modified, teaches determining whether the second input is a predetermined type of input for checking food information and if so, displaying the information about the food (Shin, Fig. 10; Graziano, paragraph 29).
	As to claim 11, Pagel, as modified, teaches displaying the information on an area of the door panel corresponding to a storage position of the food (Shin, Fig. 10).
	As to claim 12, Pagel teaches a door frame that surrounds the edges of panel 13 to protect the panel 13 (Fig. 1).
	As to claim 14, Pagel, as modified, teaches displaying text about the stored food (Shin, Fig. 10).
	As to claim 15, Pagel, as modified and discussed in the rejections above, teaches most of the limitations of claim 15 and also includes displaying a recipe menu (Graziano, paragraph 33).
	As to claims 16-17 and 19-20, Pagel, as modified, teaches displaying the recipe and information about a retained food item including an expiration date (Graziano, paragraph 33; Shin, paragraph 115).
	As to claim 18, Page, as modified, is silent regarding a specific location for displaying a recipe. However, it would have been an obvious design choice to modify the reference by having the recipe displayed on an area of the door panel corresponding to a position between the storage sections 20-21, since the applicant has not disclosed that having a particular recipe display position solves any stated problem or provides any unexpected result, and it appears that the refrigerator would perform equally well with the recipe displayed in any suitable location on the panel 13.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied above, and further in view of Kim (US 2002/0003531).
	As to claim 7, Pagel, as modified, does not explicitly teach displaying an input screen as claimed. However, Kim teaches that it is known to determine whether an input is a predetermined type of input for receiving food information from a user and in response to the input being the predetermined input controlling a screen to display a food information input screen to receive an input of food information (Figs. 5-6; paragraph 42). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify the controller of Pagel to be configured in the manner as claimed and taught by Kim because it would allow the user increased control over the information displayed in regards to the food stored in each storage section.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied above, and further in view of Glennon (US 2015/0052568).
	As to claim 10, Pagel, as modified, does not explicitly teach that the door glass is configured to switch from the transparent state to the opaque state based on lack of a second input for a predetermined set time after having been switched to the transparent state in response to the first input. However, Shin teaches providing a transparent refrigerator door when a user is present and otherwise providing an opaque door (Figs. 9A-B). Furthermore, Glennon teaches that it is known in the display art to provide a timed display that vanishes after a timeout occurs without a user input (paragraph 321). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify the panel 13 of Pagel to be configured to operate in the manner as claimed and taught by Shin and Glennon because it would maintain a desirable aesthetic for the refrigerator by only displaying the interior contents of the refrigerator when it is so desired by the user.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied above, and further in view of Pance (US 2011/0164047).
	As to claim 13, Pagel, as modified, does not explicitly teach switching from the first state to the second state based on the user consecutively touching an area of the door panel twice. However, Pance teaches a device that includes switching an adjustable transparency screen from opaque to transparent in response to a double tap from a user (paragraph 61). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Pagel to operate as claimed and taught by Pance because it would provide a convenient and intuitive control means for the user to have visual access to the interior of the refrigerator.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BRADFORD whose telephone number is (571)270-5199. The examiner can normally be reached Monday-Friday 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN BRADFORD/           Primary Examiner, Art Unit 3763